Citation Nr: 1235694	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for myofascial strain to the bilateral lumbar paraspinal muscles.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to September 18, 2008, and in excess of 20 percent disabling, for the period beginning September 18, 2008, for atrophy of the left lower extremity.

4.  Entitlement to an initial compensable evaluation, for the period prior to September 18, 2008, and in excess of 10 percent disabling, for the period beginning September 18, 2008, for scar of the left shin.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for chin scar.

6.  Entitlement to service connection for left arm scars.

7.  Entitlement to service connection for scar of the buttocks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Initially, the Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011).  Appellate review is initiated by the timely filing of a Notice of Disagreement (NOD), and is completed by the timely filing of a substantive appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  Id.  

In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b) (2011).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.  

Any submission postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  

Here, in regard to the Veteran's claims of entitlement to a higher initial evaluation for atrophy of the left lower extremity, entitlement to a higher initial evaluation for scar of the left shin, entitlement to a higher initial evaluation for chin scar, entitlement to service connection for left arm scars, and entitlement to service connection for scar of the buttocks, the Veteran filed a timely NOD to the October 2009 RO rating decision in December 2009.  Subsequently, a SOC regarding these issues was mailed to the Veteran on March 26, 2012.  The Substantive Appeal on a VA Form 9 was received by the RO on May 29, 2012.  The postmark regarding the submission of the Substantive Appeal is not of record.  As such, the May 2012 VA Form 9 was timely filed in that it was received within 60 days of the issuance of the SOC as modified by "mailbox rule."  Therefore, these issues are properly before the Board on appeal.

In a RO rating decision, dated in February 2010, the Veteran was granted an initial evaluation of 20 percent disabling for myofascial lumbar strain to the paraspinal muscles bilaterally.  In a RO rating decision, dated in March 2012, in part, the Veteran was granted entitlement to an evaluation of 20 percent disabling for atrophy of the left lower extremity, effective September 18, 2008, and entitlement to an evaluation of 10 percent disabling for scar of the left shin, effective September 18, 2008.  As these increases in the evaluations do not represent the maximum ratings available for these conditions, the Veteran's claims for higher evaluations in regard to these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran has raised the issue of entitlement to an effective date prior to January 30, 1995, for the award of special monthly compensation (SMC).  Review of the claims file reveals that in a RO rating decision dated in October 2009, it was noted that the issue was "deferred to the appeals department, as part of your notice of disagreement."  However, review of the claims file does not reveal that the merits of this issue have been considered by the RO.  As such, the Board refers this matter to the RO for any further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010 the Veteran perfected his appeal regarding the issues of entitlement to an initial evaluation in excess of 20 percent disabling for myofascial strain to the bilateral lumbar paraspinal muscles and entitlement to service connection for degenerative disc disease of the lumbar spine.  He elected to not have a hearing in his case at that time.

Subsequently, in May 2012, the Veteran perfected his appeal regarding the issues of entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to September 18, 2008, and in excess of 20 percent disabling, for the period beginning September 18, 2008, for atrophy of the left lower extremity, entitlement to an initial compensable evaluation, for the period prior to September 18, 2008, and in excess of 10 percent disabling, for the period beginning September 18, 2008, for scar of the left shin, entitlement to an initial evaluation in excess of 10 percent disabling for chin scar, entitlement to service connection for left arm scars, and entitlement to service connection for scar of the buttocks.  The Veteran indicated at that time that he desired a hearing in his case via live video conference.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims folder.

2.  The Veteran and his representative should be given an opportunity to prepare for the hearing, to include review of the claims folder.  The claims folder should be returned to the Board in advance of the scheduled hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


